Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 15, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147356(23)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices


  ROSE M. MULVENA,
            Plaintiff-Appellant,
                                                                    SC: 147356
  v                                                                 COA: 311126
                                                                    MCAC: 11-000117
  DEPARTMENT OF TRANSPORTATION,
             Defendant-Appellee.
  _____________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to file a sur-reply
  brief is GRANTED. The sur-reply brief submitted on October 11, 2013, is accepted for
  filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                October 15, 2013
                                                                               Clerk